DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 has considered by the examiner.
Response to Amendment
Receipt is acknowledged of applicant' s amendment filed 09/29/2021. Claims 1-18 have been cancelled by the applicant.  Claims 19-33 are pending and an action on merits follows.
Closest Prior Art
US 2016/0280994 A1 , US 20130285104 A1, JP2018-197355, JP 2005272486 (Examiner note: these references were found in the IDS submitted 09/29/2021) are considered the closest prior art to the invention as claimed. However they neither alone nor in combination disclose or suggest the limitations for which this application has been deemed allowable.

Allowable Subject Matter
Claims 19-33 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 19; specifically, the prior art fails to teach or suggest an α-sialon phosphor particle “wherein  at least one slit is formed on a surface of the a-sialon phosphor particle,  wherein a distance 
Regarding claims 23-33, these claims are allowable for the reasons given for claim 19 and because of their dependency status on claim 19.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            	Regarding claim 20, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 20; specifically, the prior art fails to teach or suggest an α-sialon phosphor particle     “wherein at least one slit is formed on a surface of the a-sialon phosphor particle, wherein a width in a direction orthogonal to an extending direction of the slit is equal to or more than 50 nm and equal to or less than 500 nm with respect to an op” in combination with other features of the present claimed invention.
Regarding claim 22, this claim is allowable for the reasons given for claim 20 and because of its dependency status on claim 20.
Regarding claim 21, the prior art of record fails to teach or suggest the combination of limitations set forth in claim 21; specifically, the prior art fails to teach or suggest an α-sialon phosphor particle “ wherein at least one slit is formed on a surface of the a-sialon phosphor particle, wherein L > P is satisfied, where a maximum diameter of the a-sialon phosphor particle in a case of being viewed in a plan view is defined as P and a total path length along the slit is defined as Lin combination with other features of the present claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879